Citation Nr: 0125974	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  98-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1997, in which 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's petition to 
reopen his claim of entitlement to service connection for a 
seizure disorder.  The veteran subsequently perfected an 
appeal of that decision.


REMAND

Review of the claims file reveals that the veteran requested 
a hearing before a member of the Board sitting at the 
Huntington, West Virginia, RO.  In a November 1998 notice, 
the veteran was informed that this hearing was scheduled for 
January 1999.  In a December 1998 response, the veteran 
indicated he would attend the hearing as scheduled.  
Subsequent to this documentation, there is no indication in 
the claims file as to whether or not the hearing was held.  
No transcript of the hearing is of record, and there is no 
documentation indicating that the veteran failed to report or 
requested a postponement. 

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, the case is REMANDED to the RO for the following 
development:

1.  The RO should clarify whether or not 
a hearing before a member of the Board 
was held in January 1999 at the 
Huntington, West Virginia, RO.  If so, a 
transcript of this hearing should be 
associated with the claims file, if not, 
a written explanation of the reason that 
the hearing was not held should be 
associated with the claims file.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001) and the 
newly promulgated regulations is 
completed.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




